Case 9:19-cv-80500-RLR Document 13 Entered on FLSD Docket 05/31/2019 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 9:19-CV-80500-ROSENBERG/REINHART

 LOUIS DEFRANCO,

      Plaintiff,

 v.

 OCWEN LOAN SERVICING, LLC,

      Defendants.
                                             ___/

                                            ORDER CLOSING CASE

          THIS CAUSE is before the Court on the Notice of Voluntary Dismissal at docket entry 12.

In light of the fact that this case has been dismissed, it is

          ORDERED AND ADJUDGED:

                1. All pending motions are DENIED AS MOOT, all hearings are CANCELLED, and

                     all deadlines are TERMINATED;

                2. The Clerk of the Court is instructed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of May,

2019.


                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
